Citation Nr: 0403187	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  In his substantive appeal 
the veteran requested a hearing before the Board in 
connection with his appeal but he later withdrew the request.  

By the December 2002 rating decision, the RO granted service 
connection for a gunshot wound scar of the left forearm, 
assigned a 10 percent disability rating for the scar from 
August 2002, and denied a rating higher than 60 percent for 
service-connected gunshot wound residuals involving muscle 
damage and neuropathy in the left upper extremity.  The 
veteran was furnished the standard notification of his 
procedural and appellate rights but did not thereafter submit 
a notice of disagreement with determination other than the 
denial of a total rating based on individual unemployability.  

While the RO, in certifying the appeal to the Board, has 
included the issue of entitlement to an increased rating for 
a gunshot wound of the left forearm with paralysis and 
residual scar, the Board finds that this matter is not 
properly before it at the present time.  At no time has the 
veteran made an expression of intent to seek appellate review 
of this matter, and the issue is not inextricably intertwined 
with the individual unemployability issue.  See Colayong v. 
West, 12 Vet. App. 524 (1999) (schedular rating claims are 
not inextricably intertwined with individual unemployability 
claims).  The Board will accordingly limit its review to the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
gunshot wound to the left forearm involving Muscle Group VIII 
with nearly complete paralysis of the median and ulnar 
nerves, rated 60 percent disabling, and for a gunshot wound 
scar of the left forearm, evaluated as 10 percent disabling; 
the combined rating for service-connected disabilities has 
been 60 percent since April 1946.  

2.  The veteran has an eighth grade education and has 
occupational experience as a carpenter; he last worked in 
1980.  

3.  The evidence in this case does not demonstrate the 
veteran's service connected disabilities alone render him 
unable to secure and follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.16(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

The Veterans Claims Assistance Act of 2000 (the VCAA) 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  The VCAA is clearly applicable in the present 
case because the veteran's claim was received after November 
9, 2000, the effective date of the new law.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Notice  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

In the present case, the statement of the case cites the 
applicable law and regulations and explains why the RO denied 
the veteran's claim.  The statement of the case sets forth 
the text of the VCAA regulations.  In addition, the record 
shows that in September 2002 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised the 
veteran that private or VA medical records would be obtained 
if he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The letter 
explained that the RO would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  The forms required to authorize the release of 
private medical records to VA were provided.  The letter 
served to put the veteran substantially on notice of the 
requirements of the law, the information he must supply to 
permit VA assistance in developing his claim, the evidence to 
be procured by VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  The letter 
further advised him that VA would consider "the information 
of record," thereby putting him on notice that any pertinent 
evidence should be submitted.  

The Board would note that the September 2002 letter was not 
legally sufficient under the statutory requirements then in 
effect, since it requested a 30-day reply and did not 
adequately explain that the veteran had a full year in which 
to submit the requested information or evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, revisions to 38 U.S.C.A. § 5103 
contained in the recently-enacted Veterans Benefits Act of 
2003, which was made effective retroactively to November 9, 
2000, the effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

Lastly, the Board notes that in its recent decision in the 
case of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that to satisfy the statutory 
requirements set forth in 38 U.S.C. § 5103(a), a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction] decision on a 
service-connection claim."  To be consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The September 2002 letter sent to the veteran clearly 
satisfied the timing requirement established by the Court 
since it was sent three months before the December 2002 
rating decision on appeal.  As for its content, the letter 
appears to be deficient under both Quartuccio and Pelegrini 
because of its failure to specify clearly the evidence needed 
to support the claim.  The evidence requirements in the 
letter related primarily to service connection 
determinations, though the letter did state that in order to 
establish entitlement to an increased rating, evidence of 
worsening of service-connected disability should be 
submitted.  However, any deficiency in the Quartuccio and 
Pelegrini element (1) notifications was substantially cured 
by the statement of the case, which made it clear that the 
evidence upon which the case was being decided related to 
that tending to show, or in this case not show, that service-
connected disabilities rendered him unemployable.  Further 
notification as to Pelegrini element (4) was rendered 
unnecessary by the veteran's submission of a waiver wherein 
he indicated that he had no further evidence to submit.  

The Board believes that in the context of the entire record 
the deficiencies in the September 2002 letter did not have 
the effect of prejudicing his claim and that consideration of 
the appeal may proceed.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Duty to assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All pertinent VA 
treatment records have been obtained and are of record before 
the Board.  The veteran underwent a VA examination in 
connection with his individual unemployability claim.  The 
record does not identify any additional Government or private 
medical records for which reasonable procurement efforts have 
not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Legal criteria  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R.§§ 3.340, 3.341, 4.16 
(2003).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  
Under 38 C.F.R. § 4.16(a), if there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for benefits based on individual unemployability.  
Disabilities resulting from a common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the 60 percent requirement.  If there are two or 
more such disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2003).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual background  

During World War service in France the veteran received a 
penetrating gunshot wound to the left forearm in the upper 
third.  Treatment in service included surgery to suture the 
median and ulnar nerves.  Service connection was granted in 
March 1948 for residuals of a gunshot wound to the left 
forearm involving Muscle Group VIII with nearly complete 
paralysis of the median and radial nerves.  A 60 percent 
rating has been in effect since April 1946.  Service 
connection is also in effect for a gunshot wound scar of the 
left forearm, evaluated as 10 percent disabling since August 
2002.  The combined rating for service-connected disabilities 
has been 60 percent since April 1946.  

In a claim for individual unemployability benefits received 
in September 1982, the veteran reported that he had 
occupational experience as a carpenter and had last worked in 
1980, when he had earned $20,000.  The veteran underwent a VA 
examination in November 1982 in connection with that claim.  
On the general medical portion of the examination he reported 
that he had worked as a carpenter until late 1980 but had had 
to quit work because of increasing difficulty holding tools 
in his left hand.  He was noted to be left-handed.  He 
related that he had had a heart attack and that he had been 
unable to return to work as a carpenter since then.  On the 
neurological examination, the veteran stated that his main 
problem was his heart attack and that he had been unable to 
work because of his heart.  He stated that his left arm had 
not been the same since the heart attack.  

The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities in June 2002.  He reported that he had completed 
the eighth grade and had occupational experience as in the 
area of construction, in which he had been self-employed.  He 
stated that he had become too disabled to work in 1956 and 
had last worked full time during that year.  The most he had 
ever earned in any one year had been $30,000 in 1956.  

The veteran underwent a VA examination in August 2002.  He 
related that he had originally been unable even to open his 
left hand but had become able to do so over the years but had 
to use his right hand to write.  He described intermittent 
pain in the left hand, especially in cold weather, and stated 
that he had lost most of the feeling in that hand.  On 
examination, there were two scars on the left forearm.  A 9.5 
inch surgical scar was mildly tender.  A 1.5 inch linear 
gunshot wound scar was also present.  Neither scar was 
adherent or depressed or had associated tissue loss.  
Examination of Muscle Group VIII showed minimal sensitivity 
loss, tenderness and keloid formation.  There was no muscle 
herniation.  There was slight weakness of wrist extension and 
the veteran was unable to extend the left thumb.  Motor 
strength of the left hand was 4/5.  There was decreased 
sensitivity in the left median and ulnar nerve distributions.  
X-rays showed an old distal fracture of the left radius.  The 
examiner characterized the level of functional impairment as 
mild.  



Analysis

In the present case, the veteran has a 60 percent schedular 
rating for his service-connected gunshot wound residuals of 
the left upper extremity and also has a 10 percent rating for 
a scar associated with that disability.  The combined 60 
percent rating meets the schedular requirements for an 
individual unemployability rating since both disabilities are 
the result of a single injury.  

The question to be decided is whether the service-connected 
wound residuals alone render the veteran unemployable.  The 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran contends that he is unable to work because of 
functional impairment of his left arm.  According to the 
record, he has loss of sensation in the median and ulnar 
nerve distributions and loss of strength in the left hand and 
wrist.  After the original injury the veteran had 
considerable difficulty using the left hand but over the 
years he regained some function and learned to compensate for 
his disability by using the right hand.  Despite his 
impairment he was able to function as a carpenter for many 
years.  At the most recent VA examination performed in August 
2002, the left hand was reported to be only slightly weaker 
than the right hand and the overall level of functional 
impairment was described as mild.  VA outpatient treatment 
records covering a period of several years before the current 
claim show no indication of treatment for the service-
connected disabilities.  

The Board may not reject a claim for an individual 
unemployability rating without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income that is 
other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 
(1994).  

Although the veteran reported in his 2002 claim for 
individual unemployability benefits that he had become 
unemployable in 1956, the record contains credible 
information that he continued to work until 1980 and that his 
cessation of employment coincided with a nonservice-connected 
heart attack.  He had had a good work record until 1980.  
Statements by the veteran at a 1982 VA examination are 
somewhat contradictory as to why he could not work and some 
appear to concede that the heart was the predominant factor 
in terminating his employment.  Though he did relate that he 
had had increased hand problems following the incident, the 
report of the November 1982 VA examination did not 
demonstrate that the wound residuals had worsened.  In any 
case, the degree of impairment was more or less consistent 
with that reported at prior examinations, and the 2002 
medical findings are essentially congruent with the earlier 
medical evidence of record.  The inference to be drawn is 
that the wound residuals have been static for many years and 
that there is no reason to believe that by themselves they 
would preclude employability any more now than they did 
before 1980.  

The veteran's claim of occupational impairment due to 
service-connected disability cannot be reconciled with the 
degree of impairment described in available examination and 
treatment reports.  In short, it is clear from the record 
that to the extent that the veteran is physically incapable 
of pursuing gainful employment, his limitations stem 
primarily from nonservice-connected disabilities.  This 
conclusion is based on affirmative evidence rather than 
conjecture.  See Friscia, Id.  This is not to say that the 
veteran does not experience disability in connection with his 
combat wound residuals.  However, the impairment shown is 
contemplated in the currently assigned disability ratings.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  There is nothing of 
record which reflects some factor which places the claimant 
in a different position than other veterans with the same 
disability rating, and the veteran has pointed to none.  See 
Van Hoose, Id.  

Accordingly, based on a review of the entire record, the 
Board's conclusion is that a preponderance of the evidence of 
record establishes that the veteran's service-connected 
disabilities alone do not result in unemployability.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

The appeal for a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



